Citation Nr: 1540874	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  05-16 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to higher initial disability ratings for gastroesophageal reflux disease, currently evaluated as 0 percent (noncompensable) disabling for the period prior to July 21, 2009, and as 10 percent disability for the period from July 21, 2009.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served for over twenty years on active duty from December 1976 to January 2004.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2004 decision of the RO that, in pertinent part, granted service connection for gastroesophageal reflux disease evaluated as 0 percent (noncompensable) disabling effective February 1, 2004.  The Veteran timely appealed for a higher initial rating.

In July 2006, the Veteran testified during a videoconference hearing before a former Veterans Law Judge.  In March 2007, the Board remanded the matter for additional development.

In January 2013, the Board duly notified the Veteran that the Board no longer employed the Veterans Law Judge that conducted the July 2006 Board hearing and that he had the right to another Board hearing.  

In June 2014, the Veteran testified during a videoconference hearing before the undersigned.

In September 2014, the Board remanded the matter for additional development.  In June 2015, VA's Appeals Management Center (AMC) increased the disability evaluation to 10 percent for gastroesophageal reflux disease, effective July 21, 2009.  Because higher evaluations are available for gastroesophageal reflux disease, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  While the Veteran has indicated that he is unable to perform some work activities due to his service-connected disabilities, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.


FINDINGS OF FACT

1.  For the rating period prior to July 21, 2009, the Veteran's gastroesophageal reflux disease has been manifested primarily by persistently recurrent reflux with symptoms of regurgitation, and varying amounts of pyrosis and dysphagia; persistently recurrent epigastric distress with dysphagia, regurgitation, and pyrosis accompanied by substernal or arm or shoulder pain, or symptoms productive of considerable impairment of health or gastritis with multiple small eroded areas have not been demonstrated.

2.  For the rating period from July 21, 2009, to March 21, 2013, the Veteran's gastroesophageal reflux disease has been manifested primarily by persistently recurrent reflux with symptoms of regurgitation, and varying amounts of pyrosis and dysphagia; persistently recurrent epigastric distress with dysphagia, regurgitation, and pyrosis accompanied by substernal or arm or shoulder pain, or symptoms productive of considerable impairment of health or gastritis with multiple small eroded areas have not been demonstrated.

3.  For the rating period from March 22, 2013, the Veteran's gastroesophageal reflux disease has been manifested primarily by constant severe reflux, regurgitation, and dysphagia, accompanied by substernal pain and shoulder pain, that is productive of considerable impairment of health; material weight loss, hematemesis, melena with moderate anemia, or other symptom combinations productive of severe impairment of health are not demonstrated. 


CONCLUSIONS OF LAW

1.  For the rating period prior to July 21, 2009, the criteria for an initial 10 percent, but no higher, disability rating for gastroesophageal reflux disease are met or nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.114, Diagnostic Code 7346 (2015). 

2.  For the rating period from July 21, 2009, to March 21, 2013, the criteria for a disability rating in excess of 10 percent for gastroesophageal reflux disease are not met or nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.114, Diagnostic Codes 7307, 7346 (2015).

3.  For the rating period from March 22, 2013, the criteria for a 30 percent, but no higher, disability rating for gastroesophageal reflux disease are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.114, Diagnostic Code 7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claim for a higher initial rating arises from his disagreement with the initial evaluation assigned, following the grant of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or VA's Appeals Management Center (AMC) has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

The Board is also satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA has obtained VA medical records and medical records from the Navy Base Medical Clinic in Meridian.  Also, the RO requested that the Veteran authorize the release of records from Baptist Hospital by way of an April 2015 letter. 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked, or was outstanding that might substantiate the claim.  The case was thereafter remanded for additional development, including examination.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

Service connection has been established for gastroesophageal reflux disease, effective February 1, 2004.  The RO has evaluated the Veteran's disability under Diagnostic Code 7399-7346 as initially 0 percent (noncompensable) disabling based on evidence of epigastric distress controlled by medications; and as 10 percent disabling, effective July 21, 2009, based on evidence of regurgitation and vomiting.

A 10 percent evaluation is warranted for esophageal reflux with two or more of the symptoms required for a 30 percent evaluation, but of less severity than is required for the 30 percent evaluation. A 30 percent evaluation requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal, arm or shoulder pain-all of which are productive of considerable impairment of health.  A 60 percent evaluation is in order for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Alternatively, the Veteran's disability may be evaluated as gastritis under Diagnostic Code 7307.  A 10 percent evaluation is assigned for chronic hypertrophic gastritis, with small nodular lesions and symptoms.  A 30 percent evaluation is in order for multiple small eroded or ulcerated areas and symptoms.  A 60 percent evaluation is warranted for severe hemorrhages, or large ulcerated or eroded areas.  38 C.F.R. § 4.113, Diagnostic Code 7307.

The Veteran's service treatment records show a history of gastroesophageal reflux disease in November 2003.  Records show that the Veteran had complained of left upper quadrant pain in February 2003, and X-rays then revealed an abnormal abdomen of unclear etiology.


For the Rating Period from February 1, 2004, to July 20, 2009

During a July 2004 VA examination, the Veteran reported that he believed he was having a heart attack in the fall of 2003, but that the workup revealed he had reflux disease.  Since then, the Veteran reported having no problems and that he was on medication.  As long as he took the medication, he had no indigestion or heartburn.  The Veteran reported that he avoided spicy foods.  Examination in July 2004 revealed that his abdomen was obese without apparent organomegaly, masses, or tenderness.  Bowel sounds were normactive.  There was neither rebound nor tenderness.  The examiner opined that the Veteran's gastroesophageal reflux disease did not cause any impairment in his daily activities or employability.

VA records, dated in September 2004, show that the Veteran underwent a double contrast upper gastrointestinal series, revealing that the esophagus distended well and showed no masses or stricture; there was a moderate-sized hiatal hernia with severe reflux into the proximal esophagus; the stomach showed normal mucosal folds with no masses, ulcers, or strictures; the duodenal bulb and duodenal sweep were normal; and there was normal emptying of the barium into the distal duodenum.  The impression was moderate-sized hiatal hernia with severe gastroesophageal reflux disease.

In the November 2004 notice of disagreement, the Veteran reported that his abdomen was very tender to the touch and at times, even though he was on medication, he would still get acid reflux which caused heartburn to the extent that he would have to take Tums or Rolaids or an additional acid reflux pill.  

In July 2006, the Veteran testified that he had difficulty swallowing certain types of foods, and that sometimes the food came right back up.  The Veteran also testified that he had a hot burning sensation almost daily, if he did not take his medication; and that he tried to change his lifestyle based on the foods he ate, and to stay away from foods that gave him heartburn.  He testified that he did have heartburn occasionally and at times numbness in the left arm to the point where he thought he was having a heart attack.  The Veteran testified that he visited his doctor about every three months, in order to get a refill for his prescribed medications.

In April 2008, a VA clinician noted that the Veteran had pyrosis and dysphagia.  
VA records, dated in October 2008, reveal that the Veteran still had flare-ups of acid reflux since his last prescription.  At that time the Veteran denied nausea and vomiting.  In November 2008, the Veteran reported worsening symptoms of gastroesophageal reflux disease, which were not responding well to his medications.  An esophagogastroduodenoscopy was conducted in December 2008 which revealed a large hiatal hernia; surgery was under consideration for repair of large hiatal hernia.

In March 2009, the Veteran reported that he had dysphagia, regurgitation, and pain in his chest after eating certain foods.  He reported that the medication helped some.  

Here, during the applicable rating period, the evidence shows that the Veteran had two or more symptoms associated with epigastric distress.  The Veteran had recurring symptoms, though of lesser severity and not productive of considerable impairment of health.  The evidence reflects occasional symptoms of regurgitation, pyrosis, dysphagia, and chest pain or arm pain prior to July 21, 2009.  Resolving all doubt in favor of the Veteran, this evidence supports an initial 10 percent, but no higher, disability rating for the Veteran's gastroesophageal reflux disease during the applicable rating period.  In this regard, although testing in September 2004 showed evidence of severe GERD, the evidence during this period does not show considerable impairment of health due to GERD.  The evidence does not show any functional limitations as a result of the disability nor is weight loss shown.  From November 2007, when the Veteran weighed 245 pounds, his weight has fluctuated above that amount; in October 2014, he weighed 268 pounds.  

Nor does the evidence show chronic gastritis, with multiple small eroded or ulcerated areas, or symptoms with severe hemorrhages, or large ulcerated or eroded areas in the abdomen during the applicable rating period.  The evidence does not demonstrate that an initial disability rating in excess of 10 percent is warranted under either Diagnostic Code 7346 or Diagnostic Code 7307.  The Board has considered the Veteran's reported symptoms and finds that his reports are competent, credible and probative and support the assignment of a 10 percent rating but no higher.  The evidence as a whole does not show that the criteria for a rating higher than 10 percent are met or approximated.  

For the Period from July 21, 2009 to March 21, 2013

The report of a July 21, 2009 VA examination reveals that the Veteran did not undergo surgery for repair of the large hiatal hernia.  Records reveal that surgeons recommended weight loss and other lifestyle modifications to see if the Veteran's symptoms would improve; and that after weight loss, if the Veteran was still symptomatic, surgery options would be discussed.

Current symptoms in July 2009 include reflux "all the time," even while on medications.  The Veteran continued to avoid greasy foods.  He had no dysphagia, no pyrosis, no epigastric pain, and no arm pain.  There was no history of hematemesis or melena.  The Veteran did report reflux and regurgitation daily.  He also reported occasional episodes of nausea and vomiting a couple of times a week.  He reported no hospitalizations for gastroesophageal reflux disease, and reported having no surgery.  He slept on a pillow that was elevated six-to-eight inches high, which helped.  The Veteran reportedly ate supper around 6:30 p.m., and went to bed around 8:00 p.m.; he occasionally had reflux at nighttime.  A laboratory report in July 2009 did not include a finding of anemia.  

VA records, dated in August 2010, show that the Veteran continued to take medications for reflux; and that he had symptoms when he forgot his medications.  He denied new abdominal pain; and reported no nausea, no vomiting, and no diarrhea, and denied constipation.  His bowel movements were regular with no melena and no hematochezia.  Examination in August 2010 revealed that his abdomen was moderate-to-marked adipose, soft, not tender, and nondistended; there were positive bowel sounds, and no hepatosplenomegaly and no masses.

In September 2011, the Veteran reported that his GERD was worse.  He reported that he was unable to tolerate even light meals without severe symptoms.  He denied hemoptysis, hematemesis, melena, severe abdominal pain and dysphagia.  The clinician noted there were no weight changes.  The Veteran was switched to maximum PPI and adjunct H2 blocker for best effort at relief of symptoms.
  
Records show that an esophagogastroduodenoscopy was conducted in February 2013, and revealed the following:  Esophagus:  reflux esophagitis along lip of a Schatzki's ring, distal to ring small sliding hiatal hernia; and Stomach:  patchy erythema consistent with mild anal gastritis.  Biopsies were obtained.

During the applicable rating period, the evidence does not show that the level of severity of symptoms of gastroesophageal reflux disease approximates considerable impairment of health.  While the Veteran did have persistently recurrent reflux and regurgitation daily, with varying accounts of pyrosis, dysphagia, and nausea and vomiting several times a week, no clinician has suggested there was considerable impairment of the Veteran's health due to epigastric distress.  His symptoms have not caused anemia, and the evidence does not show erosions in the abdomen.  Moreover weight loss was not shown.  While the Veteran reported that he was unable to tolerate even light meals with severe symptoms, the evidence as a whole does not show considerable impairment of health such that the criteria for a higher rating are met or approximated.  In this regard, the combination of symptoms, during the applicable rating period, is of lesser severity than that which would warrant a disability rating in excess of 10 percent either under Diagnostic Code 7346 or Diagnostic Code 7307.

Nor does the evidence reflect unplanned material weight loss, hematemesis, or melena with moderate anemia, or other symptom combinations productive of severe impairment of health to warrant even higher disability ratings during the applicable rating period.  The symptoms and the severity thereof are contemplated by the 10 percent rating.  The evidence does not reflect severe hemorrhages, or large ulcerated or eroded areas.  The Board has considered the Veteran's lay assertions regarding severity and finds that they support the currently assigned disability evaluation, but no higher.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.



For the Rating Period from March 22, 2013

VA records, dated March 22, 2013, show that the Veteran had gastroesophageal reflux disease symptoms constantly and his symptoms at that time were noted to be uncontrolled even though he was on continuous PPI management.  Records show that the Veteran had a healthy weight loss plan, and was approved for bariatric surgery; he continued on a plan to lose weight.  

In June 2014, the Veteran testified that when he initially was evaluated for gastroesophageal reflux disease, he had symptoms of abdominal pain; problems with swallowing; heartburn; regurgitation; and arm and shoulder pain.  He testified that he continued to have these problems, and that his problems have increased.  The Veteran testified that he used to take one acid reflux pill daily, but that now he took two-to-three acid reflux pills daily.  The Veteran also testified that he had taken over-the-counter medication when initially evaluated for gastroesophageal reflux disease, and then came to VA and was given prescribed medications.  He testified that he had current arm and shoulder pain daily, and that he regurgitated several times a day.

In response to questioning, the Veteran testified in June 2014 that his symptoms have gotten worse, since the time when he was scheduled for the upper gastrointestinal procedure.  Prior to then, he testified that he had heartburn "every now and then," depending on what he ate; and that currently his heartburn was almost a "daily routine."  The Veteran testified that he took medication every morning, and that he kept extra acid reflux pills in his truck.  He testified that he felt it instantly if he forgot his medication-"it's regurgitating, coming back up, the acid, the burning, the arm pain, all that."  

The report of a May 8, 2015 VA examination reflects that the Veteran had the following signs and symptoms of gastroesophageal reflux disease:  Persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, substernal pain, arm pain, and shoulder pain.  The Veteran also reported sleep disturbance and vomiting caused by esophageal reflux recurring four or more times per year, and lasting for less than one day.  He reported four or more episodes of nausea per year, and lasting from one to nine days.  The examiner reported that the Veteran did not have an esophageal stricture, spasm of the esophagus or an acquired diverticulum of the esophagus.  The examiner opined that the Veteran's gastroesophageal reflux disease likely may "mildly to moderately" impact physical and sedentary labor, due to being uncontrolled; onset of reflux; pain; and decreased concentration due to increased pressure in abdominal area with sitting and bending.  In support of the opinion, the examiner reasoned that the Veteran admitted to increasing discomfort in chest with radiation to shoulder; admitted to waking up at night with reflux; and admitted to vomiting up to twice a week and experiencing reflux at least twice a day.  

During the applicable rating period, the evidence shows a worsening of the Veteran's gastroesophageal reflux disease, as demonstrated by VA treatment records in March 2013, the hearing testimony and by the findings of the May 2105 examiner.  The finding of a likely "mildly to moderately" impact on both physical and sedentary labor due to uncontrolled symptoms of gastroesophageal reflux disease documents a worsening or an increased severity or frequency of symptoms.  

Given the uncontrolled symptoms of GERD and the Veteran's increased discomfort in the chest with radiation to shoulder, the Board finds that the evidence meets the criteria for a 30 percent, but no higher, disability rating since March 22, 2013, under Diagnostic Code 7346.  38 C.F.R. § 4.7, 4.21.  Prior to that date, uncontrolled symptoms were not shown and therefore the 10 percent disability rating was warranted prior thereto.  The Board has considered the Veteran's reports of symptoms in granting the higher rating, however, the evidence as a whole does not show that the criteria for a higher rating are met or approximated.  In this regard, there is no evidence of material weight loss, hematemesis, or melena with moderate anemia, or other symptom combinations productive of severe impairment of health to warrant a rating in excess of 30 percent under Diagnostic Code 7346 at any time during the appeal.  The Veteran's symptoms, including those of sleep disturbance and vomiting recurring four or more times per year and lasting for less than one day and four or more episodes of nausea per year lasting from one to nine days does not more nearly approximate overall severe impairment of health.  Moreover, the examiner opined that the disability resulted in mild to moderate functional impairment.  Nor does the evidence reflect severe hemorrhages, or large ulcerated or eroded areas to warrant a rating in excess of 30 percent under Diagnostic Code 3707.   

For the foregoing reasons, the evidence is in favor of a 30 percent, but no higher, disability rating for gastroesophageal reflux disease as of March 22, 2013.  Appropriate staged ratings are applicable.

Lastly, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

While the Veteran reports sleep difficulty and concentration problems as a result of the disability, the examiner found that the functional impairment was only mild to moderate.  Marked interference with employment and frequent hospitalizations are not shown in the record.  In the absence of exceptional factors associated with the disability (i.e., no frequent hospitalizations, no marked interference with work), the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for extraschedular evaluations is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

An initial 10 percent, but no higher, disability rating for gastroesophageal reflux disease, for the rating period from February 1, 2004, to July 20, 2009, is granted, subject to the regulations governing the award of monetary benefits.

A disability rating in excess of 10 percent, for the rating period from July 21, 2009, to March 21, 2013, for gastroesophageal reflux disease is denied.

A 30 percent, but no higher, disability rating for gastroesophageal reflux disease for the rating period from March 22, 2013, is granted, subject to the regulations governing the award of monetary benefits.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


